 Case: 1:18-cr-00048 Document #: 236 Filed: 01/16/20 Page 1 of 1 PageID #:1104

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

UNITED STATES OF AMERICA
                                           Plaintiff,
v.                                                           Case No.: 1:18−cr−00048
                                                             Honorable John Z. Lee
Edward Bases, et al.
                                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 16, 2020:


         MINUTE entry before the Honorable John Z. Lee: As to Edward Bases. Status and
motion hearing held on 1/16/20. Motion to appear pro hac vice by David R. Allen [234] is
granted. Defendants' motion to dismiss the indictment [116] [118] and motion for a bill of
particulars [120] are denied. The Court will issue written orders shortly. The government
is directed to identify to Defendants the approximately 300 transactions for which they
will provide specific evidence at trial by 2/28/20. Then, by 3/31/20, the government is
directed to identify to Defendants the approximately 30 transactions that it will focus on at
trial, as well as a list of victims for those transactions. A copy of these disclosures should
be provided to chambers in hard copy and electronic form. A jury trial is set for 10/19/20
at 9:00 a.m. The Court will set aside the weeks of 10/19/20, 10/26/20, and 11/2/20 for
trial. As a preliminary matter, the government has agreed to provide its expert disclosures
to Defendants four months prior to trial. Status hearing set for 4/30/20 at 9:30 a.m. The
Court intends to set an expert disclosure schedule at that time. Out−of−town counsel may
appear by telephone conference and, should they wish to do so, should provide the
courtroom deputy with a conference call−in number one day before. Defendants'
appearances are waived without objection. Time is excluded from 1/16/20 through
4/30/20 without objection in the interests of justice pursuant to 18 U.S.C.
3161(h)(7)(A)−(B) to allow additional time for discovery. Mailed notice (ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
